In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      No. 13-798V
                                  (E-Filed: July 9, 2014)

* * * * * * * * * * * * * * *
CONNIE C. MEDINA,           *                         UNPUBLISHED
                            *
             Petitioner,    *                         Special Master
                            *                         Hamilton-Fieldman
          v.                *
                            *                         Influenza Vaccination;
SECRETARY OF HEALTH AND     *                         Shoulder Injury; Decision;
HUMAN SERVICES,             *                         Stipulation.
                            *
             Respondent.    *
* * * * * * * * * * * * * * *

Andrew D. Downing, Van Cott & Talamante, PLLC, for Petitioner.
Gordon E. Shemin, U.S. Department of Justice, Washington, DC, for Respondent.

 DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS1

       On October 15, 2013, Petitioner, Connie C. Medina, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). Petitioner alleged that she suffered a shoulder injury, as a result of receiving
an influenza vaccination on October 16, 2010.2
       1
           Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Otherwise, “the
entire” decision will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002) (Vaccine Act or the
Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. '
300aa.


                                                  1
       Respondent denies that Petitioner’s influenza vaccination caused her shoulder
injury and/or any other injury. Nonetheless, both parties, while maintaining their above
stated positions, agreed in a Stipulation, filed July 9, 2014, (“Stipulation”) that the issues
before them can be settled and that a decision should be entered awarding Petitioner
compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

           A lump sum of $80,000.00 in the form of a check payable to Petitioner. This
           amount represents compensation for all damages that would be available under
           42 U.S.C. §300aa-15(a) to which Petitioner would be entitled; and

Stipulation ¶ 8(a).

       The parties further stipulated that they had reached the following agreement with
respect to attorneys’ fees and costs:

        A lump sum of $13,329.05, in the form of a check payable to Petitioner and
       Petitioner’s attorney, Andrew D. Downing, Esq., for attorneys’ fees and costs. In
       accordance with General Order No. 9, Petitioner represents that she incurred no
       out-of-pocket expenses in proceeding on the petition.

Stipulation ¶8(b).


       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                     s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master


       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties= joint
filing of notice renouncing the right to seek review.



                                                 2